DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 20th, 2022 have been fully considered but they are not persuasive. 	Applicant argues that claim 51 recites the elongate body has a stepped diameter with a larger diameter portion and a smaller diameter portion similar to that of claim 23.  However, the Examiner notes that this feature is absent from current claim 51.  See pages 15-16 of Applicant’s remarks filed May 20th, 2022.   Claim 51 as currently presented is unchanged from the claim filed February 21st, 2022.  The Examiner maintains their position that claim 51 is rendered obvious in view of Ferragamo et al. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Ferragamo et al. (US 2012/0083837). 	Regarding claim 51, Ferragamo et al disclose a method of directing an elongate flexible component with a length through a part of a human body, the method comprising the steps of obtaining an apparatus (10) comprising an elongate body (see figure below) with a length between a leading end (11) and a trailing end (see figure below), the elongate body having a lengthwise axis (considered the central longitudinal axis, see figure below) and a peripheral surface (see figure below) extending around the axis, the body further having a notch (12b) through the peripheral surface and a drawing surface (12d + 12e); directing a midlength part (22a) of the elongate flexible component into the notch to thereby place the elongate flexible component in an operative position on the apparatus (figure 3); and with the elongate flexible component in the operative position, advancing the elongate body through the part of the human body in a first direction and thereby causing a portion of the elongate flexible component to be drawn by the drawing surface through the part of the human body (figures 4-5); wherein the step of advancing the elongate body comprises moving thee elongate body with the elongate flexible component in the operative position, trailing end first, in the first direction to thereby separate the apparatus from the part of the human body (¶21, figures 10-11). 	Ferragamo et al. disclose the claimed invention including that the elongate body can be passed through the graft more or less than the two times expressly disclosed in the specification. 	However, Ferragamo et al. fail to expressly teach the step of directing the elongate body, leading end first, in a second direction opposite to the first direction, through the part of the human body to expose the notch before directing the midlength part of the elongate flexible component into the notch, and the step of advancing the elongate body comprises moving the elongate body with the elongate flexible component in the operative position, trailing end first, in the first direction to thereby separate the apparatus from the part of the human body. 
	It would have been obvious to one of ordinary skill in the art at the time of fling to have provided the step of directing the elongate body, leading end first, in a second direction opposite to the first direction, through the part of the human body to expose the notch before directing the midlength part of the elongate flexible component into the notch, and the step of advancing the elongate body comprises moving the elongate body with the elongate flexible component in the operative position, trailing end first, in the first direction to thereby separate the apparatus from the part of the human body.  As this would be useful in situations where the elongate body is passed more than two times through the graft for the purpose of providing strong fixation of the elongate flexible component to the graft by stitching the flexible component in an “over-under” pattern (first direction and second opposite direction).

Allowable Subject Matter
Claims 1-23, 44-47 and 52 are allowed.
Claim 53 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J LAWSON/           Primary Examiner, Art Unit 3775